DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9 May 2022, with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive.  The rejections of the Non-Final Office Action have been withdrawn. 
Allowable Subject Matter
Claims 1, 5-11, and 15-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US 2019/0336025 to Qu et al., hereinafter Qu. Both Qu and the pending application disclose systems and methods for confirming a diagnosis of atrial fibrillation in a patient (abstract). However, Qu fails to adequately disclose adjusting the diagnostic algorithm based on a threshold of sufficient correction indications. Qu discloses a method to double check a diagnosis, whereas the pending application has additional checks beginning with a correction indication, checking the correction indication to ensure it is sufficient, and additionally tracking the number of confirmed correction indications. In short, the pending application has at least two more confirmation steps that Qu would not render obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792